Case 1:19-cv-01870-RM-GPG Document 44 Filed 10/07/19 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01870-RM-GPG
  _________________________________________________________
   G.A. RESORT CONDOMINIUM ASSOCIATION,
   INC., a Colorado Nonprofit Corporation,
   Plaintiff,
   v.
   ILG, LLC, a Delaware limited liability company,
   CHICAGO TITLE TIMESHARE TRUST, INC., a
   Florida corporation, as Trustee for HPC TRUST, GRAND
   ASPEN LODGING, LLC, a Delaware limited liability
   company, HPC DEVELOPER, LLC, a Delaware limited
   liability company, HPC OWNERS’ ASSOCIATION,
   INC., a Florida non-profit, HV GLOBAL GROUP, INC.,
   a Delaware corporation, HV GLOBAL MANAGEMENT
   CORPORATION, a Florida corporation, HV GLOBAL
   MARKETING CORPORATION, a Florida corporation,
   HYATT HOTELS CORPORATION, a Delaware
   corporation, and MARRIOTT VACATIONS
   WORLDWIDE CORPORATION, a Delaware
   corporation,

   Defendants.



                 DEFENDANTS’ MOTION TO EXCEED PAGE LIMITATION


          Defendants ILG, LLC (“ILG”), Chicago Title Timeshare Trust, Inc. (“Chicago Title”),

  Grand Aspen Lodging, LLC (“G.A. Lodging”), HPC Developer, LLC (“HPC Developer”), HPC

  Owners’ Association (“HPC Owners Assn”), HV Global Group, Inc. (“HVGG”), HV Global

  Management Corporation (“HVGM”), HV Global Marketing Corporation (“HVG Marketing”),

  Hyatt Hotels Corporation (“Hyatt”) and Marriott Vacations Worldwide Corporation (“MVWC”)

  (collectively, “Defendants”) respectfully seek leave to exceed the page limitation set forth in Rule

  IV(C)(1) of this Court’s Practice Standards (Civil) with respect to their forthcoming motion to

                                                   1
  ACTIVE 45035997v4
Case 1:19-cv-01870-RM-GPG Document 44 Filed 10/07/19 USDC Colorado Page 2 of 6




  dismiss the First Amended Complaint (the “Complaint”) pursuant to Fed. R. Civ. P. 12(b)(2) and

  (b)(6), by submitting a single, consolidated motion of no more than 40 pages, rather than three

  separate motions (of 20 pages each) filed on behalf of similarly situated groups of Defendants.

          As supporting grounds, Defendants state as follows:

                               CERTIFICATE OF CONFERENCE

          1.      Pursuant to Local Rule 7.1(a), Defendants’ counsel conferred with counsel for

  Plaintiff G.A. Resort Condominium Association, Inc. (the “Association”) before making this

  motion and made a reasonable and good faith effort to resolve this dispute. Specifically, on

  October 7, 2019, Defendants’ counsel conferred with the Association’s counsel and requested that

  they consent to Defendants’ motion and request to submit a consolidated motion of no more than

  40 pages. Defendants’ counsel did not consent, but, rather, stated that they would consent to a

  consolidated motion by Defendants of no more than 30 pages. Counsel were unable to resolve the

  dispute through further discussions. 1

                                    GROUNDS FOR MOTION

          2.      This case involves the Hyatt Grand Aspen Resort (the “Resort”), a fractional

  ownership resort in Aspen, Colorado, and is brought by the Association, which is the fractional

  owners’ homeowners’ association. The essence of the claims in the Complaint is that, in June

  2017, the entities that had dealings and a relationship with the Resort, the owners and the

  Association – namely, the Developer of the Resort (G.A. Lodging), the Resort’s management

  company (HVGM), and the entity which administered the reservation and external exchange




  1
   In the October 7, 2019 telephone conference, counsel for the Association advised that it will be
  voluntarily dismissing all claims against HVG Marketing and Hyatt pursuant to Fed. R. Civ. P.
  41(a)(1)(A)(i).
                                                 2
  ACTIVE 45035997v4
Case 1:19-cv-01870-RM-GPG Document 44 Filed 10/07/19 USDC Colorado Page 3 of 6




  program (HVGG) – improperly sold (or participated in the sale of) G.A. Lodging’s leftover

  fractional interests in the Resort to a timeshare trust called the HPC Portfolio Trust.

          3.      The 76-page Complaint asserts 15 discrete causes of action, including claims for

  breach of fiduciary duty by three defendants, breach of three separate contracts by three

  defendants, breach of the implied covenant of good faith and fair dealing by three defendants

  under three contracts, tortious interference with contract, constructive fraud by three of the

  defendants, aiding and abetting the above breaches and conspiracy by the other defendants,

  accounting, unjust enrichment, claims for violation of the Colorado Organized Crime and

  Conspiracy Act, C.R.S. § 18-17-104 et seq. (“COCCA”) and the Colorado Consumer Protection

  Act, C.R.S. § 6-1-703 et seq. (“CCPA”), and alter ego allegations against several defendants.

  These claims are asserted against 10 Defendants that fall into three distinct groups, each with

  different interests and substantive grounds for the dismissal of the claims asserted against them.

  The defendant groups consist of the following:

                  a. The “GA/HV Defendants” which include G.A. Lodging, HVGM and HVGG.

  As alleged in the Complaint, these Defendants had various contractual relationships and

  allegedly owed fiduciary duties to the Association and the fractional owners. The GA/HV

  Defendants will move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6), and will

  directly challenge the sufficiency of Plaintiffs’ substantive allegations of breach of fiduciary

  duty, breach of contract, tortious interference with contract, constructive fraud, violation of

  COCCA and CCPA, aiding and abetting, conspiracy, unjust enrichment, and for an accounting.

                  b. The “HPC Portfolio Trust Defendants” which include Chicago Title, HPC

  Owners Assn, and HPC Developer. As alleged in the Complaint, the HPC Portfolio Trust

  Defendants are involved in the HPC Portfolio Trust as the trustee, the homeowners’ association,

  the program developer, and the marketing company, respectively. The HPC Portfolio Trust
                                               3
  ACTIVE 45035997v4
Case 1:19-cv-01870-RM-GPG Document 44 Filed 10/07/19 USDC Colorado Page 4 of 6




  Defendants will move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(2) and (6),

  asserting a lack of personal jurisdiction over them, and will also challenge the sufficiency of the

  Complaint as a “group pleading,” broadly making allegations against all (or groups of)

  Defendants without sufficiently distinguishing among them, and failing to plead the claims for

  tortious interference with contract, aiding and abetting, and violations of COCCA and CCPA

  with the requisite specificity and particularity as against them.

                  c. The “Parent Entity Defendants” which are ILG and MVWC. As alleged in the

  Complaint, Hyatt Hotels sold the GA/HV Defendants and their business to ILG in September

  2014, and MVWC acquired ILG and its business in October 2018 (after the transfer of the

  Resort’s remaining fractional interest inventory to the HPC Trust in June 2017). 2 The Parent

  Entity Defendants will move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(2) and

  (6), asserting a lack of personal jurisdiction over them, and will also challenge the sufficiency of

  the Complaint as a “group pleading,” broadly making allegations against all (or groups of)

  Defendants without sufficiently distinguishing among them, and failing to plead the claims for

  tortious interference with contract, aiding and abetting and violations of COCCA and CCPA with

  the requisite specificity and particularity as against them. The Parent Entity Defendants will also

  challenge the sufficiency of the Complaint’s alter ego allegations against them as parent entities

  of the GA/HV Defendants.

          4.      Given the large number of different claims and Defendants identified in the

  Complaint, and the three distinct Defendant groups – which have different interests and will

  focus on different claims, asserting different substantive arguments than the other Defendant

  groups – each distinct Defendant group would be entitled to file a separate motion to dismiss of


  2
   As noted above, Plaintiff’s counsel has advised that they will be withdrawing Plaintiff’s claims
  against Hyatt.
                                                 4
  ACTIVE 45035997v4
Case 1:19-cv-01870-RM-GPG Document 44 Filed 10/07/19 USDC Colorado Page 5 of 6




  20 pages apiece under Rule IV(C)(1), for a total of 60 pages. Rather than proceed in this

  fashion, Defendants propose that they submit a single, consolidated motion to dismiss of no more

  than 40 pages. Defendants respectfully submit that it would be more efficient to present their

  arguments in this format. In particular, doing so would eliminate the need to repeat facts and

  legal arguments common to all three Defendant groups across three separate motions to dismiss.

          5.      This number of pages is requested because of Defendants’ need adequately to:

  (a) set forth the background and facts at issue (including the jurisdictional facts necessary to

  address the Rule 12(b)(2) motions); (b) analyze several complex agreements that govern many of

  the Association’s claims and that underlie the grounds upon which Defendants will be seeking to

  dismiss numerous claims; and (c) explain why Defendants are entitled to relief. In addition, the

  complexity of the Complaint’s underlying facts and claims and of the various motions to dismiss

  necessitates a longer submission than that likely contemplated by the Court’s Practice Standard.

          6.      Defendants consent to the Association submitting a consolidated response to the

  motion to dismiss with the same number of pages granted to Defendants.

          WHEREFORE, Defendants respectfully request that this Court allow them to submit one

  consolidated motion to dismiss the Complaint of no more than 40 pages.

  Dated: October 7, 2019                                Respectfully submitted,
                                                        By: s/ Naomi G. Beer
                                                             Naomi G. Beer
                                                        GREENBERG TRAURIG, LLP
                                                        1144 Fifteenth Street, Suite 3300
                                                        Denver, Colorado 80202
                                                        Tel:    303.572.6500
                                                        Fax:    303.572.6540
                                                        Email: BeerN@gtlaw.com




                                                    5
  ACTIVE 45035997v4
Case 1:19-cv-01870-RM-GPG Document 44 Filed 10/07/19 USDC Colorado Page 6 of 6




                                                             -and-
                                                    Philip R. Sellinger
                                                    Roger B, Kaplan
                                                    GREENBERG TRAURIG, LLP
                                                    500 Campus Drive, Suite 400
                                                    Florham Park, NJ 07931-0677
                                                    Tel:    973.360.7900
                                                    Fax:    973-301.8410
                                                    Email: SellingerP@gtlaw.com
                                                             KaplanR@gtlaw.com

                                                    Attorneys for Defendants

                               CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of October, 2019, a true and accurate copy of the
  foregoing DEFENDANTS’ MOTION TO EXCEED PAGE LIMITATION was filed and
  served with the Clerk of the Court via ECF, which will send notification to the following:

          Matthew C. Ferguson
          Michelle K. Schindler
          The Matthew C. Ferguson Law Firm, P.C.
          119 South Spring, Ste. 201
          Aspen, CO 81611

          Via Email Only
          Tyler Meade
          Annie Decker
          The Meade Firm, P.C.
          12 Funston Ave., Ste. A
          San Francisco, CA 94129
          tyler@meadefirm.com
          annie@meadefirm.com

          Via Email Only
          Michael J. Reiser
          Reiser Law, P.C.
          1475 N. Broadway, Ste. 300
          Walnut Creek, CA 94596
          michael@reiserlaw.com


                                                    s/ Cindy Knowles
                                                    Cindy Knowles
                                                    (Original on file at offices of Greenberg Traurig,
                                                    LLP, pursuant to C.R.C.P. 121, § 1-26)

                                                6
  ACTIVE 45035997v4
